CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 1 of 33




                                                EXHIBIT A
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 2 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 3 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 4 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 5 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 6 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 7 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 8 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 9 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 10 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 11 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 12 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 13 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 14 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 15 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 16 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 17 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 18 of 33
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 19 of 33




                                                EXHIBIT 1
    CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 20 of 33



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA

                                                  )
 SANDUSKY WELLNESS CENTER, LLC,                   )
 an Ohio limited liability company,               )
 individually and as the representative of a      )
 class of similarly situated persons,             )
                                                  )   No. 0:12-CV-02066-PJS-HB
                               Plaintiff,         )
                                                  )
                v.                                )
                                                  )
 MEDTOX SCIENTIFIC, INC., MEDTOX                  )
 LABORATORIES, INC. and JOHN DOES 1-              )
 10,                                              )
                                                  )
                               Defendants.        )

                   ORDER PRELIMINARILY APPROVING CLASS
              ACTION SETTLEMENT, CLASS NOTICE AND CLAIM FORM

       This matter coming before the Court by stipulation of the parties and, after review and

consideration of the Settlement Agreement, a hearing held on __________________, 2018, and the

presentations of counsel, and the Court being duly advised in the premises, IT IS HEREBY

ORDERED:

       1.      On __________________, 2018, Plaintiff filed an Agreed Motion for Preliminary

Approval of Class Action Settlement Agreement and Notice to the Class.

       2.      The Court has previously certified the following Class pursuant to Federal Rule of

Civil procedure 23: All persons who (1) between February 18, 2012, and February 26, 2012,

(2) were sent one or more of the 3,256 transmissions of the telephone facsimile message attached as

Exhibit A to the Complaint, which related to lead testing services by or on behalf of MedTox.”

Excluded from the Class are:      (1) Any parent, subsidiary, affiliate, or controlled person of

Defendants, as well as their attorneys, officers, directors, agents, servants, or employees, and the

immediate family members of such persons; (2) the named counsel in this action and any employee
     CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 21 of 33



of their office or firm; and (3) this Court and its staff.

        3.      In certifying the class, the Court found: (1) the Class is so numerous that joinder of

all members is impracticable; (2) there are common questions of fact or law that predominate over

any questions affecting only individual members; (3) the representative party will fairly and

adequately protect the interests of the class; and (4) a class action is an appropriate method for the

fair and efficient adjudication of the controversy.

        4.      The Court appointed plaintiff, Sandusky Wellness Center, LLC (“Sandusky”), as the

“Class Representative” and appointed attorney Glenn L. Hara of Anderson + Wanca as “Class

Counsel.”

        5.      Pursuant to Rule 23, the Court preliminarily approves the settlement of this action,

as embodied in the terms of the Settlement Agreement, as fair, reasonable, and in the best interests

of all those who will be affected by it.

        6.      The Settlement Agreement is incorporated by reference into this Order (with

capitalized terms as set forth in the Settlement Agreement) and is hereby preliminarily approved

and adopted as an Order of this Court.

        7.      The Settlement Agreement proposes notice to the Class in the form of Exhibit 2 to

the Settlement Agreement and proposes to send the notice by facsimile and, for any facsimiles that

are unsuccessful after three attempts, by U.S. mail to the name and mailing address the Settlement

Administrator identified through a reverse lookup process regarding the fax numbers identified in

the litigation, after updating those addresses with the U.S.P.S. National Change of Address

Database. The Court finds that this notice plan is reasonable and satisfies Rule 23 and the

requirements of due process under the United States Constitution. The plan is approved and

adopted.

        8.      The Court sets deadlines and dates for the acts and events set forth in the Settlement
                                                     2
    CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 22 of 33



Agreement and directs the Parties to incorporate these deadlines and dates in the Class Notice, as

appropriate:

                 (a)        The Class Notice shall be sent on or before    <14 days>     after the entry of

         this Order;

                 (b)        Any objection to the settlement or motion to intervene in this action,

         including any supporting brief, must be filed in this Court and postmarked and served on

         Class Counsel and Defendants’ counsel on or before          <45 days>      , or be forever barred;

                 (c)        Claims shall be submitted to the Claims Administrator on or before        <60

         days>         after the Class Notice, or be forever barred; and

                 (d)        The fairness hearing is hereby scheduled for _________________, at

      _________, in Courtroom_______.




Dated:
                                                           Hon. Patrick J. Schiltz, U.S.D.J.




                                                       3
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 23 of 33




                                                EXHIBIT 2
           CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 24 of 33



                      THIS IS A NOTICE OF A LAWSUIT SETTLEMENT
                    You may benefit from this. Please read it carefully.
You must timely complete and submit a Proof of Claim (attached) to receive a settlement check.

                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MINNESOTA

SANDUSKY WELLNESS CENTER, LLC, an    )
Ohio limited liability company, individually
                                     )
and as the representative of a certified class
                                     )
of similarly situated persons,       )
                                     ) Civil Action No.: 12-cv-02066-PJS-HB
                         Plaintiff,  )
                                     ) CLASS ACTION
          v.                         )
                                     )
MEDTOX SCIENTIFIC, INC., MEDTOX      )
LABORATORIES, INC. and JOHN DOES 1- )
10,                                  )
                         Defendants. )
                                     )
       NOTICE OF CLASS ACTION SETTLEMENT WITH ATTACHED CLAIM FORM

      TO:    All persons who (1) between February 18, 2012, and February 26, 2012, (2) were sent
      one or more of the 3,256 transmissions of the telephone facsimile message attached as Exhibit
      A, which related to lead testing services by or on behalf of MedTox.

      A.      WHY HAVE YOU RECEIVED THIS NOTICE? The Court ordered us to send you this
              Notice because your fax number is contained on a list of fax numbers to which
              advertisements were sent by fax and you appear to be a member of the Settlement Class
              defined above. You were previously sent a notice on November 13, 2017 that this Court
              certified the Class as described above. This notice describes the settlement.

      B.      WHAT IS THIS LAWSUIT ABOUT? Plaintiff Sandusky Wellness Center, LLC.
              (“Sandusky”) filed this class action lawsuit against Medtox Scientific, Inc., and Medtox
              Laboratories, Inc. (“Defendants”) alleging that they violated the federal Telephone
              Consumer Protection Act (“TCPA”). Defendants denied Plaintiff’s allegations and raised
              defenses. The parties have agreed to settle all claims about the advertising faxes
              Defendants sent between February 18, 2012 and February 26, 2012.

      C.      WHAT IS THE PROPOSED SETTLEMENT? Without admitting any fault or liability, and
              in exchange for a release of all claims against it, if the Settlement is finally approved by
              the Court, Defendants have agreed to make up to $1,628,000.00 (the “Settlement Fund)
              available to pay those class members who submit a valid claim form, to pay an incentive
              award to Plaintiff for serving as the class representative, and to pay to Plaintiff’s attorneys
              attorney’s fees and also to pay expenses not to exceed $24,500.00. If the Court approves
              the settlement, all of the Class members who submit a valid and timely Proof of Claim
              Form (which is attached to this notice) will be mailed a check for their pro rata share of the
              Settlement Fund less attorney’s fees, expenses, and incentive payment, of $500.00, per
              fax as reflected in the records obtained. In the event the Settlement Fund is exhausted,
              this amount is subject to reduction. The Court has preliminarily approved this settlement,
     CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 25 of 33



       subject to a fairness hearing that will occur on ______________, 2019, at ____ a.m./p.m.,
       in Room _____, United States District Court for the District of Minnesota, US Courthouse,
       300 South Fourth Street, Minneapolis, MN 55415.

D.     WHAT ARE YOUR OPTIONS?

       1.     Return a completed Claim Form: To receive a share of the settlement funds,
              you must complete, sign, and return a signed Claim Form attached to this Notice
              postmarked on or before       <60 days>       , 2019. If your Claim Form is timely
              and valid, you will be mailed a check for your share of the proceeds.

       2.     Do nothing: If you do nothing, you will remain in the Class. You will be bound by
              the judgment against Defendants and you will release your claims against
              Defendants regarding Defendants’ advertising faxes sent between February 18,
              2012 and February 26, 2012, but you will receive nothing.

       3.     Opt out of the settlement: You are not required to participate in the settlement.
              You have the right to exclude yourself from the Class and the settlement by
              sending a written request for exclusion. But your completed, signed statement
              advising the Court of your election to opt out must be postmarked no later than
              <45 days> , 2019. If your request is not postmarked by that date, your right to opt
              out will be deemed waived and you will be bound by all orders, releases and
              judgments entered in connection with the settlement. Your request must provide
              your full name, address, and telephone number(s). Further, the written request for
              exclusion must include a statement that you wish to be excluded from the
              settlement (for example, “Exclude me from the Sandusky v. Medtox settlement”),
              and the personal signature of the member of the Settlement Class submitting the
              request. Any member of the Settlement Class who elects to be excluded shall not:
              (i) be bound by the Final Approval Order and Judgment; (ii) be entitled to relief
              under the Settlement Agreement; (iii) gain any rights by virtue of the Settlement
              Agreement; or (iv) be entitled to object to any aspect of the Settlement Agreement.
              You must send your request to the following attorneys, and they will inform the
              Court of your request.

               Class Counsel:                            Defendants’ Attorney:
               Glen L. Hara                              Geoffrey W. Castello
               Anderson + Wanca                          Kelley Drye & Warren LLP
               3701 Algonquin Road, Suite 500            One Jefferson Road
               Rolling Meadows, IL 60008                 Parsippany, NJ 07054

       4.     Object to the settlement: If you object to the settlement, and wish to file an
              objection rather than simply exclude yourself, you must send a written objection to
              the Clerk of the United States District Court for the District of Minnesota, US
              Courthouse, 300 South Fourth Street, Minneapolis, MN 55415. Your objection
              must be postmarked by <45 days>__ , 2019, and must refer to the name and
              number of this case. Your statement must: (i) state your full name, address,
              telephone number or numbers that you maintain were called; (ii) state all grounds
              in detail for the objection, with factual and legal support for each stated ground; (iii)
              state the identity of any witnesses you may call to testify at the Final Approval
              Hearing; (iv) include copies of any exhibits that you intend to introduce into
              evidence at the Final Approval Hearing; (v) identity (including name, address,
     CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 26 of 33



               phone number and email) any lawyer who was consulted or assisted with respect
               to your objection; and (vi) a statement as to whether you intend to appear at the
               Final Approval Hearing with or without counsel. You must also serve copies of
               your objection on Class Counsel and Defendants’ attorneys (at the addresses
               above), postmarked by the same date. Additionally, if you want the Court to
               consider your objection, then you must also appear at the final approval hearing in
               Room ____, on ____________, 2019, at _____ a.m./p.m. You are not required to
               attend this hearing unless you object to the settlement.

E.      WHEN WILL THE COURT DECIDE WHETHER TO APPROVE THE SETTLEMENT? The
        Court will hold a final fairness hearing on ____________, 2019, at ___ a.m./p.m., in Room
        ____ United States District Court for the District of Minnesota, US Courthouse, 300 South
        Fourth Street, Minneapolis, Minnesota 55415, and hear any timely and properly-filed
        objections and arguments about the settlement. You are not required to attend this
        hearing unless you object to the settlement. The fairness hearing may be continued to a
        future date without further notice.

F.      WHO REPRESENTS THE CLASS? Sandusky Wellness Center, LLC is the Class
        Representative. Its attorneys are Class Counsel. He is:

                                     Glenn L. Hara
                                     Anderson + Wanca
                                     3701 Algonquin Rd, Ste. 500
                                     Rolling Meadows, IL 60008

        As part of the settlement, Defendants have agreed to pay Plaintiff an incentive award of
        $15,000.00 for its service on behalf of the Class in this litigation. Defendants have also
        agreed not to object to any fee application made by Class Counsel of up to 33 1/3% of the
        Settlement Fund, plus reasonable out-of-pocket expenses incurred in the litigation, not to
        exceed $24,500.00, including the cost of settlement administration, to be paid from the
        Settlement Fund.

G.      WHERE CAN YOU GET MORE INFORMATION? If you have questions about this Notice
        or about the settlement, write to attorney Glenn L. Hara at the address listed above.
        Include the case number, your name, your fax number, and your current street address
        on any correspondence. Alternatively, you can call Mr. Hara’s office at 1-855-827-2329.
        This Notice only summarizes the litigation and the settlement. The court files for this case
        are available for your inspection at the Clerk of the United States District Court for the
        District of Minnesota, US Courthouse, 300 South Fourth Street, Minneapolis, Minnesota
        55415.

                              BY ORDER OF THE COURT
                         HONORABLE PATRICK J. SCHILTZ, U.S.D.J.

     Do not contact the Clerk of the Court, the Judge, or the Judge’s staff because they
          cannot answer your questions or give you advice about this settlement.
             CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 27 of 33


                                     PROOF OF CLAIM
     Sandusky Wellness Center, LLC v. Medtox Scientific, Inc. and MedTox Laboratories, Inc.
                                Case No. 12-cv-02066-PJS-HB

You Must Complete All THREE Steps to Claim a Share of the Settlement Fund:

1.     You Must Provide Your Contact Information.

       Name: _________________________________________________________________

       Company: ______________________________________________________________

       Address: _______________________________________________________________

       City/State/Zip Code: ______________________________________________________

       Telephone No.                                    Email:

       Fax Number(s): __________________________________________________________
                          [List All Numbers. You may attach a separate sheet.]

2.     You Must Verify Ownership of the Fax Number(s) Listed in #1 above:

       (a)        “The fax number(s) identified above or attached to the Proof of Claim was/were mine or
                  my company’s between February 18, 2012 and February 26, 2012.”

                                            __________________________________________
                                               (Sign your name here)
             OR

       (b)        “The fax number(s) identified in No. 1 above or attached to this Proof of Claim was
                  not/were not mine or my company’s between February 18, 2012 and February 26, 2012.”
                  Explain when you obtained the fax number(s) identified in No. 1 above or attached to this
                  Proof of Claim:
                  _______________________________________________________________________
                  _______________________________________________________________________
                  _______________________________________________________________________
                                                _________________________________________
                                               (Sign your name here)

3.     You Must Return this Claim Form by             [60 days]        , 2019:

       (a)        Fax this Claim Form to: <fax number for claims>
             OR
       (b)        Mail this Claim Form to: [CLAIMS ADMINISTRATOR]
             OR
       (c)        Submit this claim form electronically at [website]
CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 28 of 33




                                                EXHIBIT 3
    CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 29 of 33



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

 SANDUSKY WELLNESS CENTER, LLC,                      )
 an Ohio limited liability company,                  )
 individually and as the representative of a         )
 class of similarly situated persons,                )
                                                     )
                                 Plaintiff,          )   No. 0:12-CV-02066-PJS-HB
                                                     )
                 v.                                  )
                                                     )
 MEDTOX SCIENTIFIC, INC., MEDTOX                     )
 LABORATORIES, INC. and JOHN DOES 1-                 )
 10,                                                 )
                                                     )
                                 Defendants.         )

                       FINAL APPROVAL ORDER AND JUDGMENT

        The parties’ proposed class action settlement coming before the Court for a fairness hearing

on ______, 2019, at ______ a.m./p.m., in Room ___, United States District Court for the District

of Minnesota, 300 South Fourth Street, Minneapolis, MN 55415, at which all persons were given

an opportunity to be heard, the Court considering the submissions of the parties, including

Plaintiff’s Motion for Final Approval of Class Action Settlement, the statements of counsel, and

the fairness of the settlement’s terms;

        IT IS HEREBY ORDERED THAT:

        1.      This Court grants final approval of the Settlement Agreement, including, but not

limited to, the releases therein, and finds that the settlement is in all respects fair, reasonable, and

adequate, and in the best interests of all those affected by it. Any timely objections that were filed

have been considered and are overruled. Accordingly, this Final Judgment and Order binds all

members of the Class who did not opt out.
    CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 30 of 33



       2.      This Court has jurisdiction over Plaintiff, Sandusky Wellness Center, LLC

(“Plaintiff”), the members of the Class, Defendants, Medtox Scientific, Inc. and Medtox

Laboratories, Inc. (“Defendants”), and the claims asserted in this lawsuit.

       3.      This Court finds that the parties entered into the Settlement Agreement in good

faith, following arm’s-length negotiations, and that it was not collusive.

                                        Class Certification

       4.      On ____________, 2018, pursuant to Federal Rule of Civil Procedure 23, the Court

entered an order entitled, “Order Preliminarily Approving Settlement and Certifying Settlement

Class” (the “Preliminary Approval Order”).

       5.      The Court previously certified the following class (Doc. 253):

       All persons who (1) between February 18, 2012, and February 26, 2012, (2) were
       sent one or more of the 3,256 transmissions of the telephone facsimile message
       attached as Exhibit A to the Complaint, which related to lead testing services by
       or on behalf of MedTox.

       In the Settlement Agreement, the parties agreed that this is a proper class definition for

purposes of settlement. Excluded from the Settlement Class are (1) Any parent, subsidiary,

affiliate, or controlled person of Defendants, as well as their attorneys, officers, directors, agents,

servants, or employees, and the immediate family members of such persons; (2) the named counsel

in this action and any employee of their office or firm; and (3) this Court and its staff.

The Court also previously appointed Plaintiff as the Class Representative and appointed attorney

Glenn L. Hara of Anderson + Wanca as Class Counsel.

                                            Class Notice

       6.      Plaintiff submitted the affidavit of __________ to demonstrate that the “Notice of

Class Action and Proposed Settlement” (the “Notice”) was sent to the members of the Class as

ordered in the Preliminary Approval Order. The Court finds that the Notice and the process by
    CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 31 of 33



which it was sent fully complied with the requirements of Federal Rule of Civil Procedure 23 and

due process under the United States Constitution, constituted the best notice practicable under the

circumstances, and was due and sufficient notice to all persons entitled to notice of the settlement

of this lawsuit.

                                      Objections and Opt-Outs

        7.         The following _____ members of the Class filed objections to the settlement: __.

The Court has considered each of these objections carefully and has overruled them. None of these

objections raised a valid concern regarding the fairness, reasonableness, and adequacy of the

Settlement Agreement.

        8.         The following persons have requested exclusion and are hereby excluded from the

Class and this case: _________________.

                                         Class Compensation

        9.         Defendants have created a settlement fund of up to $1,628,000.00 (the “Settlement

Fund”) and made it available to pay class member claims, to pay an incentive award to Plaintiff

for serving as the Class Representative, and to pay Class Counsel’s attorneys’ fees and reasonable

out-of-pocket expenses as determined by the Court. In no event shall Defendants’ monetary

obligation in settling and resolving this Action exceed the amount of the Settlement Fund.

        10.        As the Parties agreed in the Settlement Agreement, each member of the Class who

submits a timely and valid Claim Form to the Settlement Administrator will be paid $500.00 per

fax or a lesser pro rata amount if the product of the amount of faxes claimed multiplied by $500.00

exceeds the sum of the Settlement Fund minus payments made for attorney’s fees and costs, as set

forth herein, and the payment made to the Class Representative. The Settlement Administrator

will cause those checks to be mailed after receiving the funds from Defendants. As agreed between

the parties, checks issued to the class members will be void 91 days after issuance. Any money
    CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 32 of 33



remaining from checks issued to claiming class members but not cashed within 90 days of issuance

shall be paid as a cy pres award to charities selected by Plaintiff’s counsel and approved by the

Court. All unclaimed money in the Settlement Fund shall be retained by and be the property of

Defendants.

                  Awards of Incentive Award and Attorneys’ Fees and Costs

       11.     Pursuant to the Parties’ agreement, the Court approves and awards a $15,000.00

incentive award to Plaintiff for serving as the class representative in this matter.

       12.     Pursuant to the Parties’ agreement, the Court approves and awards attorney’s fees

to Class Counsel in the amount of $542,666.67 (33 1/3% of the Settlement Fund), plus reasonable

out-of-pocket expenses and costs of notice and claims administration, not to exceed $24,500.00.

       13.     This Final Judgment and the Settlement Agreement (including the exhibits thereto)

may be filed in any action against or by any released person to support a defense of res judicata,

collateral estoppel, release, good faith settlement, judgment bar or reduction, or any theory of claim

preclusion or issue preclusion or similar defense or counter-claim.

                                      Releases and Dismissal

       14.     All claims or causes of action of any kind by Plaintiff and all Class members, as

defined in paragraph 5 above, are forever barred and released pursuant to the terms of the releases

set forth in full in the parties’ Settlement Agreement, which is incorporated by reference herein.

This release does not apply to actions brought by the government.

       15.     This lawsuit is dismissed with prejudice as to Plaintiff and all members of the Class

(except that the dismissal is without prejudice as to those persons identified above who submitted

valid exclusions from the Class), and without fees or costs except as provided above.
    CASE 0:12-cv-02066-PJS-HB Document 265-1 Filed 03/28/19 Page 33 of 33



                                           Other Provisions

       16.        The Court adopts and incorporates all of the terms of the Settlement Agreement by

reference here.

       17.        This Court retains continuing jurisdiction over this action, Plaintiff, all members of

the Class, and Defendants to determine all matters relating in any way to this Final Judgment and

Order, the Preliminary Approval Order, or the Settlement Agreement, including, but not limited

to, their administration, implementation, interpretation, or enforcement.

       18.        The Parties to the Settlement Agreement shall carry out their respective obligations

thereunder.

       19.        The Court finds that there is no just reason to delay the enforcement of or appeal

from this Final Approval Order and Judgment.




                                                 ENTER:


                                                 _____________________________
                                                 Hon. Patrick J. Schiltz, U.S.D.J.
